UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB/A AMENDMENT NO.1 [ X ] ANNUAL REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: January 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 000-52055 RED METAL RESOURCES LTD. (Exact name of small business issuer as specified in its charter) (Formerly RED LAKE EXPLORATION, INC.) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay, Ontario, Canada, P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-5380 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No State issuer’s revenues for its most recent fiscal year. $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $14,066,276 as of April 28, State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at April 28, 2008 Common Stock - $0.001 par value 57,183,334 Transitional Small Business Disclosure Format (Check one): Yes[]No[ X ] 1 Explanatory Note: This Amendment No. 1 on Form 10-KSB/A to our Annual Report on Form 10-KSB for the fiscal year ended January 31, 2008, which was filed with the Securities and Exchange Commission on May 13, 2008 (the “Original Filing”), is being filed to provide a revised audit report from Mendoza Berger & Company, LLP (“Mendoza Berger”).The original audit report did not mention that Mendoza Berger audited our consolidated statements of operations, changes in stockholders’ deficit and cash flows for the period from inception (January 10, 2005) through January 31, 2008.The audit report has been revised to include this information.As a result of this amendment, the certifications made pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 filed as exhibits to the Original Filing have been re-executed and re-filed as of the date of this Form 10-KSB/A. No attempt has been made in this Form 10-KSB/A to modify or update the disclosures in the Original Filing except as described above.This Form 10-KSB/A continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events.Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Filing, and such forward-looking statements should be read in conjunction with our filings with the Securities and Exchange Commission subsequent to the filing of the Original Filing. On August 27, 2008 our name was changed from Red Lake Exploration, Inc. to Red Metal Resources Ltd. 2 Item 7. Financial Statements Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Stockholders’(Deficit)Equity F-5 Consolidated Statements of Cash Flows F-6 Notes tothe Consolidated Financial Statements F-7 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Red Lake Exploration, Inc. We have audited the accompanying consolidated balance sheet of Red Lake Exploration, Inc. (an exploration stage company), as of January 31, 2008 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the year then ended and for the period from inception (January 10, 2005) through January 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of Red Lake Exploration, Inc. (an exploration stage company), as of January 31, 2007 were audited by other auditors, whose report dated April 23, 2007, on those statements included an explanatory paragraph that described the uncertainty of the Company’s ability to continue as a going concern discussed in Note3 to the financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Red Lake Exploration, Inc. (an exploration stage company) as of January 31, 2008 and the results of its operations and its cash flows for the year then ended and for the period from inception (January 10, 2005) through January 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Mendoza Berger & Company, LLP /s/ Mendoza Berger & Company, LLP Irvine, California April 25, 2008 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Red Lake Exploration, Inc. (An Exploration Stage Company) We have audited the accompanying balance sheet of Red Lake Exploration, Inc. (An Exploration Stage Company) as of January 31, 2007 and the related statements of operations, cash flows and stockholders’ equity for the year then ended and accumulated from January10, 2005 (Date of Inception) to January31, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above, present fairly, in all material respects, the financial position of Red Lake Exploration, Inc. (An Exploration Stage Company) as of January 31, 2007 and the results of its operations and its cash flows for the year then ended and accumulated from January 10, 2005 (Date of Inception) to January 31, 2007 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has not generated any revenue and has accumulated losses since inception and will need additional equity financing to begin realizing its business plan. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. CHARTERED
